Citation Nr: 1757824	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).

2.  Entitlement to service connection for depression, to include as secondary to service-connected ankle, knee, and foot disabilities. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law




ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Army from July 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Of relevance, the February 2010 rating decision denied the claim of entitlement to TDIU benefits.  The February 2010 rating decision also reduced the assigned rating for the Veteran's left foot degenerative changes at the metatarsal joints from 10 percent to 0 percent disabling, effective as of July 30, 2009.  The February 2013 rating decision denied the Veteran's claim of entitlement to service connection for depression.  

The Board notes that the Veteran filed a notice of disagreement, dated April 2010, disputing the reduction of his assigned evaluation from 10 percent disabling to a non-compensable for his service-connected left foot degenerative changes at the metatarsal joints with acquired left flat foot disability, effective July 30, 2009.  In an April 2011 Decision Review Officer Decision, the RO concluded that the prior reduction was improper and the evaluation of 10 percent disabling was restored.  The Board notes that no further action has been taken on this issue, either by the Veteran or on his behalf.  Therefore, the Board finds that this issue has been fully resolved and there is no further case or controversy as to this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran seeks service connection for depression, to include, as secondary to his service-connected ankle, knee, and foot disabilities and a total disability evaluation based on individual unemployability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Regarding the issue of entitlement to depression, the Board finds that a new medical opinion regarding etiology is required before appellate review may proceed.  

Review of the record indicates that the Veteran underwent a VA examination in December 2012.  During the clinical evaluation, the Veteran reported symptoms including a depressed mood, chronic sleep impairment, and lack of motivation.  He described good relationships with his wife and son, but distant relationships with his siblings.  Although the Veteran noted a small group of friends, he indicated that physical limitation impacted his ability to socialize with them to include during "Thursday night pool games."  Mobility issues hindered his ability to engage in physical activities with his son.  Post service, the Veteran worked as a stock person loading freight and in a carpet warehouse.  He has been unemployed since 2006 due to physical limitations related to his prior knee surgeries.  

Following a review of the evidence, the examiner concluded that the Veteran's depressed mood did not cause excessive/marked distress or any significant impairment in social or occupational functioning.  Therefore, it was concluded that the Veteran did not meet DSM-IV (the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders) criteria for an adjustment disorder or a depressive disorder.  Based upon the forgoing, the RO denied the Veteran's claim of entitlement to service connection for depression, to include as secondary to his service-connected ankle, knee, and foot disabilities in a February 2013 Rating Decision for lack of a current diagnosis.

Since the previous VA examination, however, the Veteran has submitted additional evidence suggesting that he now has a current diagnosis of a psychiatric disorder.  In August 2013, the Veteran's private physician submitted a Disability Benefits Questionnaire.  During the Evaluation, conducted by phone, the Veteran reported increasing problems with a depressive mood and frustration due to chronic pain and physical limitations related to his service connected disabilities.  On examination, the physician noted current symptoms including a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of mood and motivation, difficulty adapting to stressful circumstances including work or work like settings, and an intermittent ability to perform activities of daily living including maintaining minimal hygiene.  Based on the forgoing, the physician concluded that the Veteran's symptoms indicated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood. The Veteran was diagnosed with a major depressive disorder (MDD) and polysubstance dependence (prior abuse of alcohol, cannabis) which is currently in sustained remission.  

Also in August 2013, a private medical opinion noted the Veteran's current symptoms as depression, anxiety, lack of motivation, and sleep disturbance.  The Veteran's declining mental state and frustration due to mobility limitations and chronic pain was also noted.  In light of the Veteran's symptoms, the physician opined that it was more likely than not that the Veteran's mental health condition was caused by or related to his service connected disabilities.

Having reviewed all of the evidence of record, it is clear that there are conflicting medical opinions regarding the presence of a current psychiatric disability(s).  As such, the Veteran should be scheduled for a new VA examination to determine what, if any, current psychiatric diagnosis is appropriate.  A medical opinion must be provided for any and all psychiatric disabilities diagnosed and the examiner must consider and discuss the negative VA examination report of December 2012, as well as the evidence submitted by the Veteran suggesting the existence of a current psychiatric disability.  

The Veteran's claim for a TDIU is also remanded pending adjudication of his service connection claim, as it is inextricably intertwined with the outcome of that claim. As previously indicated, the Veteran submitted a private medical opinion, dated August 2013, indicating a diagnosis of MDD and that his psychiatric condition caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  In a separate opinion, the physician concluded that the Veteran's psychiatric condition was caused by or related to his service-connected disabilities.  When two issues are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered, they are deemed "inextricably intertwined." See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other. And to avoid piecemeal adjudication of these types of claims, they should be considered together).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to ensure that complete records from all relevant providers are identified and obtained.  After securing any necessary authorization from him, if any records sought are unavailable, the Veteran should be so notified.  All reasonable attempts should be made to obtain such records.  If the Veteran authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.  Once obtained, the records should be evaluated and associated with the Veteran's claims file.

2.  Thereafter, a VA examination should be scheduled before an appropriate physician to determine the nature and etiology of any psychiatric condition.  The Veteran's claims file and a copy of this remand must be provided to the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were reviewed.  After performing all indicated tests and studies, the examiner should address the following:

(a) Is a diagnosis of any psychiatric disorder, to include depression or a major depressive disorder, appropriate?  All appropriate diagnoses should be outlined in the examination report.  

(b) If any psychiatric disability is diagnosed, the examiner should opine as to whether it is at least as likely as not that any diagnosed psychiatric disorder manifested during, or as a result of, active military service or was caused by or aggravated by his service-connected disabilities, to include his service-connected disabilities of the lower extremities? 

(c) The examiner is to specifically consider the negative December 2012 VA examination report and the positive medical opinions, dated August 2013, and comment on any conflict as to the conclusions reached in these reports and the conclusions reached upon present examination.  The Veteran's lay statements, if any, regarding the severity and history of his symptomatology should also be considered and discussed.

(d) If the examiner determines that the Veteran suffers from a current psychiatric disability(s) that manifested during, or as a result of, active military service, or, that was caused by or aggravated by a service-connected disability, the examiner should describe in detail all occupational and social impairment resulting from his psychiatric disability(s).  

A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.

3.  The RO/AMC should then re-adjudicate the Veteran's claims, include his claim for TDIU benefits.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response and the case must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



